PER CURIAM
Employer seeks review of the Workers’ Compensation Board’s decision affirming the referee’s order that granted claimant permanent total disability. We reverse and remand.
Employer contends that the case should be remanded, because the Board failed to make a finding about whether claimant was willing to seek employment. ORS 656.206(3) provides:
“The worker has the burden of proving permanent total disability status and must establish that the worker is willing to seek regular gainful employment and that the worker has made reasonable efforts to obtain such employment.”
In SAIF v. Stephen, 308 Or 41, 48, 774 P2d 1103 (1989), the Supreme Court held that futility excuses proof of reasonable efforts to gain employment, but proof of willingness to seek work is still required. It remanded the case for a finding on whether the claimant was willing to seek employment. See also SAIF v. Orr, 101 Or App 612, 792 P2d 454 (1990). Here, the Board found that any efforts by claimant to seek employment would be futile but did not address whether she was willing to seek work. We remand for that determination.
Reversed and remanded for reconsideration.